Press Release FOR FURTHER INFORMATION:Sean T. SmithSenior Vice PresidentChief Financial Officer(203) 775-9000ssmith@photronics.com FOR IMMEDIATE RELEASEFebruary 16, 2010 PHOTRONICS REPORTS FIRST QUARTER RESULTS First Quarter Highlights Sales of $98.2 million versus guidance of $91 - $96 million. Pro forma earnings per share of $0.01 versus guidance of $(0.08) - $(0.03) loss per share High-end IC photomask sales increased 22% sequentially High-end and FPD photomask sales increased 13% sequentially BROOKFIELD, Connecticut February 16, 2010 Photronics, Inc. (Nasdaq:PLAB), a worldwide leader in supplying innovative imaging technology solutions for the global electronics industry, today reported fiscal 2010 first quarter results for the period ended January 31, 2010. Sales for the first quarter were $98.2 million, an increase of 12% compared to $88.0 million for the first quarter of fiscal year 2009. Sales of semiconductor photomasks accounted for $74.5 million, or 75.9% of revenues during the first quarter of fiscal 2010, and sales of flat panel display (FPD) photomasks accounted for $23.7 million, or 24.1% of revenues. GAAP net income attributable to Photronics, Inc. for the first quarter of fiscal year 2010 was $0.2 million, or $0.00 earnings per diluted share, compared to net loss attributable to Photronics, Inc. of $10.2 million, or $0.25 loss per share for the first quarter of fiscal 2009. Pro forma net income attributable to
